UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): January 26, 2011 ELECTRO-SENSORS, INC. (Exact name of Registrant as Specified in its Charter) Minnesota 000-09587 41-0943459 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 6111 Blue Circle Drive Minnetonka, Minnesota 55343-9108 (Address of Principal Executive Offices) (952) 930-0100 (Registrants telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On January 26, 2011, the Board of Directors (the Board) of Electro-Sensors, Inc. (the Company) appointed Jeffrey D. Peterson, toserve as a director of the Company. The Board has not yet made any determinations concerning which committees of the Board Mr. Peterson will serve, if any. Mr. Petersons appointment to the Board fills the vacancy resulting from the death of his father, Peter R. Peterson, on January 11, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. ELECTRO-SENSORS, INC. Date: February 24, 2011 By: /s/ Bradley D. Slye Bradley D. Slye President, Chief Executive Officer and Chief Financial Officer 1
